                 Case 3:18-cv-01468-HES-MCR Document 1-3 Filed 12/11/18 Page 1 of 2 PageID 96
JS 44 (Rev. 12/12)                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                    DEFENDANTS
         MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY                                               THE COVES MOUNTAIN RIVER COMMUNITY ASSOCIATION, INC. f/k/a
                                                                                                     The Coves at Round Mountain Community Association, Inc. a/k/a The Coves at
                                                                                                     Round Mountain Property Owners Association, Inc.; JOHNS-GAMEWELL, LLC;
   (b) County of Residence of First Listed Plaintiff           Sussex County, NJ                     ESTATES OF NC, LLC; ANDREA McGRIFF; DAVID McGRIFF; and R.M., a
                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                minor, by and through her parents and next friends, ANDREA McGRIFF and
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                          DAVID McGRIFF

   Ronald L. Kammer, Esquire
                                                                                                     County of Residence of First Listed Defendant                Duval County, FL
   Hinshaw & Culbertson, LLP
                                                                                                                                     (IN U.S. PLAINTIFF CASES ONLY)
   2525 Ponce de Leon Boulevard, 4th Floor
                                                                                                      Attorneys (If Known)
   Miami, Florida 33134
   (305) 358-7747



II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff)
                                                                                                 (For Diversity Cases Only)                                        and One Box for Defendant)
   1 U.S. Government                 3 Federal Question                                                                   PTF          DEF                                         PTF     DEF
       Plaintiff                         (U.S. Government Not a Party)                      Citizen of This State           1             1    Incorporated or Principal Place         4      4
                                                                                                                                                 of Business In This State
   2 U.S. Government                 4 Diversity                                                                                 2         2   Incorporated and Principal Place         5       5
                                                                                            Citizen of Another State
       Defendant                         (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State
                                                                                            Citizen or Subject of a              3         3                                            6       6
                                                                                              Foreign Country                                  Foreign Nation
IV. NATURE OF SUIT (Place an "X" in One Box Only)
          CONTRACT                                           TORTS                            FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
   110 Insurance                    PERSONAL INJURY              PERSONAL INJURY                625 Drug Related Seizure              422 Appeal 28 USC 158            375 False Claims Act
   120 Marine                        310 Airplane                 365 Personal Injury -             of Property 21 USC 881            423 Withdrawal                   400 State Reapportionment
   130 Miller Act                    315 Airplane Product             Product Liability         690 Other                                 28 USC 157                   410 Antitrust
                                          Liability               367 Health Care/
   140 Negotiable Instrument                                                                                                                                           430 Banks and Banking
                                     320 Assault, Libel &             Pharmaceutical                                                   PROPERTY RIGHTS
   150 Recovery of Overpayment                                        Personal Injury                                                                                  450 Commerce
                                          Slander                                                                                     820 Copyrights
       & Enforcement of Judgment                                      Product Liability                                                                                460 Deportation
                                     330 Federal Employers'                                                                           830 Patent
   151 Medicare Act                                               368 Asbestos Personal                                                                                470 Racketeer Influenced and
                                          Liability                                                                                   840 Trademark
   152 Recovery of Defaulted                                          Injury Product                                                                                       Corrupt Organizations
                                     340 Marine
       Student Loans                                                  Liability                        LABOR                           SOCIAL SECURITY                 480 Consumer Credit
       (Exclueds Veterans)           345 Marine Product         PERSONAL PROPERTY               710 Fair Labor Standards              861 HIA (1395ff)                 490 Cable/Sat TV
   153 Recovery of Overpayment            Liability               370 Other Fraud                   Act                               862 Black Lung (923)
       of Veteran's Benefits         350 Motor Vehicle                                                                                                                 850 Securities/Commodities/
                                                                  371 Truth in Lending          720 Labor/Management.                                                      Exchange
   160 Stockholders' Suits           355 Motor Vehicle                                                                                863 DIWC/DIWW (405(g))
                                                                  380 Other Personal                Relations
                                          Product Liability                                                                           864 SSID Title XVI               890 Other Statutory Actions
   190 Other Contract                                                 Property Damage           740 Railway Labor Act
                                     360 Other Personal                                                                                                                891 Agricultural Acts
   195 Contract Product Liability                                 385 Property Damage           751 Family and Medical                865 RSI (405(g))
                                          Injury                      Product Liability                                                                                893 Environmental Matters
   196 Franchise                                                                                    Leave Act
                                     362 Personal Injury -                                                                                                             895 Freedom of Information
                                                                                                790 Other Labor Litigation
                                          Medical Malpractice                                                                                                              Act
       REAL PROPERTY                   CIVIL RIGHTS             PRISONER PETITIONS              791 Employee Retirement               FEDERAL TAX SUITS                896 Arbitration
                                                                  Habeas Corpus:                    Income Security Act
   210 Land Condemnation             440 Other Civil Rights                                                                           870 Taxes (U.S. Plaintiff        899 Administrative Procedure
   220 Foreclosure                   441 Voting                    463 Alien Detainee                                                     or Defendant)                    Act/Review or Appeal of
   230 Rent Lease & Ejectment        442 Employment               510 Motions to Vacate                                               871 IRS—Third Party                  Agency Decision
                                                                       Sentence                                                           26 USC 7609                  950 Constitutionality of
   240 Torts to Land                 443 Housing/                                                  IMMIGRATION
                                                                  530  General                                                                                             State Statutes
   245 Tort Product Liability            Accommodations                                         462 Naturalization Application
                                     445 Amer. w/Disabilities -   535 Death Penalty
   290 All Other Real Property                                                                  465 Other Immigration
                                         Employment               Other:
                                                                                                    Actions
                                     446 Amer. w/Disabilities -   540 Mandamus & Other
                                         Other                     550 Civil Rights
                                     448 Education                555 Prison Condition
V. ORIGIN (Place an "X" in One Box Only)
                                                                                                       Transferred from
   1 Original 2 Removed from              3 Remanded from               4 Reinstated or           5 Another District              6 Multidistrict
     Proceeding State Court                   Appellate Court              Reopened                    (specify)                       Litigation
                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION 28 U.S.C. § 1391 and 28 U.S.C. § 1332 - Alleged breach of insurance contract
                        Brief description of cause:
VII. REQUESTED IN           CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:             UNDER RULE 23, F.R.Cv.P.                                                                      JURY DEMAND:            Yes      No
VIII. RELATED CASE(S)
      IF ANY                           (See instructions):      JUDGE                                                                DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
12/11/18                                                             /s/ Ronald L. Kammer
FOR OFFICE USE ONLY
  RECEIPT #                      AMOUNT                               APPLYING IFP                                    JUDGE                              MAG. JUDGE
                Case 3:18-cv-01468-HES-MCR Document 1-3 Filed 12/11/18 Page 2 of 2 PageID 97
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                                                                                                                                                 302947593v1 1011155
